UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4400



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TODD ALLEN ROBINSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:05-cr-00106)


Submitted:   October 24, 2007          Decided:     November 16, 2007


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.   Charles T.
Miller, United States Attorney, Kristina D. Raynes, Special
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Todd Allen Robinson was sentenced to twenty-two months of

imprisonment following his guilty plea to violating his supervised

release.    On appeal he argues that his revocation proceedings were

conducted in violation of the notice requirements of Fed. R. Crim.

P. 32.1(b)(2), and that his sentence is plainly unreasonable.                    For

the reasons that follow, we affirm.

            We find no reversible error committed by the district

court   regarding       Rule    32.1.     Moreover,     we    do   not   find   that

Robinson’s sentence was plainly unreasonable.                  United States v.

Crudup,    461   F.3d    433,    437    (4th   Cir.   2006)   (providing    review

standard), cert. denied, 127 S. Ct. 1813 (2007).                     Although the

district court failed to specifically mention by name the 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007) factors applicable to

supervised release, see 18 U.S.C.A. § 3583(e) (West 2000 & Supp.

2007), the court gave reasons for the sentence, which are mirrored

in § 3553(a), and explained sufficiently why Robinson was given a

sentence outside his advisory sentencing range. See Rita v. United

States, 127 S. Ct. 2456, 2469 (2007) (noting that “[w]here a

[sentencing] matter is . . . conceptually simple” and the record

makes clear that the sentencing judge considered the evidence and

arguments, “we do not believe the law requires the judge to write

more extensively”); United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006) (stating sentencing courts need not “robotically


                                        - 2 -
tick through § 3553(a)’s every subsection” or “explicitly discuss

every § 3553(a) factor on the record”) (internal quotation and

citations omitted).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -